Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered March 17, 1994, which adjudicated respondent a juvenile delinquent following a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him on probation for 17 months, unanimously affirmed, without costs.
Good cause justifying the single adjournment of the fact-finding hearing beyond the prescribed 60-day period (Family Ct Act § 340.1 [2], [4] [a]) was provided by the delay in the presentment agency’s case caused by unanticipated and unavoidable confusion in the notification of its police witnesses (see, Matter of Bryant J., 195 AD2d 463, 464), the confusion as to whether respondent had waived his right to a speedy trial caused by the manner in which he had sought two prior adjournments, the lateness of the day and court calendar congestion until the adjourned day (see, Matter of Pierre B., 210 AD2d 3), and the absence of prejudice to respondent (see, Matter of Bryant J., supra). Concur — Rosenberger, J. P., Rubin, Asch, Williams and Mazzarelli, JJ.